Mr. Justice Gary delivered the opinion of the Court. The circuit judge declined in this case to follow the opinion of this court in Maxwell v. Koeritz, 35 Ill. App. 300, holding that Sec. 4, Chap. 82, Liens, did not include, or relate to, sub-contractors. In so doing he ivas entirely justified by the 17th section of the act of 1877, establishing Appellate Courts, which provides that the opinions of the Appellate Courts “ shall not be of binding authority in any cause or proceeding other than that in which they may be filed.” But now we give an opinion that Maxwell v. Koeritz was rightly decided here, and that opinion it will be his duty to follow. Oldershaw v. Knoles, 6 Ill. App. 325. The decree dismissing the bill is reversed and the cause remanded.